El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
• La parte sustancial de esta apelación está resuelta en nuestra opinión y sentencia del caso No. 2935.
En cuanto -a la omisión de la corte inferior en impo-ner las costas a la demandada, esa era una cuestión dentro de la sana discreción de la corte y no vemos que se haya cometido abuso alguno. En realidad de verdad, después de haberse sometido la demandante a un arbitraje la deman-dada estaba justificada en creer que los daños no eran ma-yores que la tasación hecha por los árbitros, especialmente toda vez que la demandante trataba de recobrar una can-tidad mayor que la que realmente fué determinada por la corte.
Debe confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey, Hutchison y Franco Soto.